         Case: 3:20-cv-00439-wmc Document #: 45 Filed: 11/25/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

NATIONAL PRODUCTS, INC.,

                       Plaintiff/Counter Defendant,                OPINION & ORDER
         v.
                                                                        20-cv-439-wmc
PROCLIP USA, INC. &
BRODIT AB,

                       Defendants/Counter Claimants.


         On May 11, 2020, plaintiff National Products, Inc. (“NPI”) filed this patent

infringement action against defendants ProClip USA, Inc. and Brodit AB. (Dkt. #1.) In

their respective answers, both ProClip USA and Brodit AB asserted counterclaims against

NPI. (Dkt. #21, 37.) Now before the court is NPI’s unopposed motion for entry of a partial

consent judgment. (Dkt. # 42.) Specifically, the parties have agreed to a partial settlement

agreement, contingent on entry by the court of a proposed, partial consent judgment.

         A consent judgment is “a court order that embodies the terms agreed upon by the parties

as a compromise to litigation.” United States v. Alshabkhoun, 277 F.3d 930, 934 (7th Cir. 2002).

“Before entering a consent decree the judge must satisfy himself that the decree is consistent

with the Constitution and laws, does not undermine the rightful interests of third parties, and

is an appropriate commitment of the court's limited resources.” Kasper v. Bd. of Election Comm'rs

of the City of Chicago, 814 F.2d 332, 338 (7th Cir. 1987). Having reviewed the proposed partial

consent judgment, the court is satisfied that it meets this standard by disposing of claims

between the parties with respect to one of four asserted patents pending in the above-captioned

action
       Case: 3:20-cv-00439-wmc Document #: 45 Filed: 11/25/20 Page 2 of 4




       As stipulated by the parties, the court begins by accepting the following facts:

       1. Plaintiff NPI is a Washington State corporation with its principal place of business

at 8410 Dallas Avenue S., Seattle, WA 98108. NPI is in the business of and selling cases and

cradles for portable electronic devices, including for example, the RAM, RAM MOUNTS,

Intelliskin, and GDS Tech product lines.

       2. Defendant ProClip is a corporation organized and existing under the laws of the State

of Wisconsin with its principal place of business at 4915 Voges Rd. Madison, WI 53718- 6914

       3. Defendant Brodit is a Swedish company with its principal place of business at

Gesällvägen 8 546 34 Karlsborg, Sweden.

       4. This is an action for patent infringement arising under 35 U.S.C. § 1 et seq. Thus,

this court has subject matter jurisdiction under 28 U.S.C §§ 1331 and 1338(a), has personal

jurisdiction over the parties, and may exercise venue properly in this district pursuant to 28

U.S.C. §§ 1391 and 1400(b).

       5. NPI is the owner of United States Patent No. 10,595,622 (“the ’622 Patent”),

attached hereto as Exhibit A. By operation of law (35 U.S.C. §282), the ’622 Patent is

presumed to be valid and enforceable.

       6. Defendants have sold products that NPI alleges infringe the ’622 Patent – specifically,

ProClip Product Number 100990, entitled “Kickstand with Handstrap for Otterbox Universe

Table Cases,” (“the Accused Product”) shown below:




                                               2
       Case: 3:20-cv-00439-wmc Document #: 45 Filed: 11/25/20 Page 3 of 4




       7. Defendants do not admit that the Accused Product infringes any claims of the ‘622

Patent, but are willingly to enter into this partial consent judgment to reduce the number of

claims for the court to adjudicate in the above-referenced matter.

       8. To avoid further litigation of otherwise disputed claims, the parties agree that NPI

shall be entitled to an injunction to prevent any alleged unauthorized infringement caused by

Defendants making, using, selling, or offering for sale in the United States, or importing into

the United States the Accused Product or any other products not patentably distinct therefrom,

or inducing or contributing others to do the same.




                                              3
       Case: 3:20-cv-00439-wmc Document #: 45 Filed: 11/25/20 Page 4 of 4




       9. The parties have executed a partial settlement agreement with respect to all claims

and counterclaims related to the ’622 Patent, which becomes final upon entry of this Partial

Consent Judgment.

       10. All parties knowingly, intentionally, willingly, and explicitly waive their right to

appeal this Partial Consent Judgment.




       Accordingly, it is ORDERED that:

       A. Defendants are hereby immediately enjoined from making, using, selling, offering for

sale in the United States, or importing into the United States, ProClip Product Number

100990 and any other products not patentably distinct from ProClip Product Number 100990,

or from inducing or contributing to others making, using, selling, offering for sale in the United

States, or importing into the United States, ProClip Product Number 100990 and any other

products not patentably distinct from ProClip Product Number 100990.

       B. This Partial Consent Judgment fully and finally resolves all of NPI’s claims in this

lawsuit with respect to the ‘622 Patent.

       C. No party to this Partial Consent Judgment may appeal the Partial Consent Judgment.

       D. Final judgment shall be entered pursuant to this Partial Consent Judgment, without

further notice.

       E. Each party is to bear its own costs and attorneys’ fees incurred in this litigation to

date with respect to the issues disposed of by this Partial Consent Judgment.

       Entered this 25th day of November, 2020.

                                             BY THE COURT:
                                             /s/
                                             WILLIAM M. CONLEY
                                             District Judge

                                                4
